Citation Nr: 1626370	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the reduction in evaluation from 100 for service-connected non-Hodgkin's lymphoma (NHL) to 40 percent, effective October 1, 2013, was proper.

2.  Entitlement to a disability rating higher than 40 percent from October 1, 2013, for service-connected residuals of NHL.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2016, the Board remanded the case for further development.  Since the requested development regarding the claim for a higher rating has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reasonably raises a claim for a total disability rating based on individual unemployability (TDIU), which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of a higher rating for NHL has been recharacterized to a higher rating for residuals of NHL in order to comport with the evidence of record.

The issue of a rating higher than 40 percent from October 1, 2013, for service-connected NHL is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in July 2013 reduced the 100 percent disability rating assigned for NHL to 40 percent, effective October 1, 2013; his combined disability rating of 100 percent remained unchanged.

2.  At the time of the reduction, a 100 percent rating for the Veteran's NHL had been in effect since October 8, 2009, less than five years.

3.  At the time of the reduction, the Veteran's NHL was in remission, with no evidence of local recurrence or metastasis.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability rating for NHL have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.117, Diagnostic Code 7715 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

There are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).

Here, the Board finds that no reduction notification procedures were required as the July 2013 rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 100 percent.  The special procedural requirements outlined in 38 C.F.R. § 3.105(e) are therefore not applicable in this case.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examinations in January 2013, April 2014, and February 2016.  The examinations are sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Propriety of Rating Reduction

The Veteran argues that the reduction of his disability rating for NHL to 40 percent effective October 1, 2013, was not proper. 

The Veteran's non-Hodgkin's lymphoma is rated under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 7715.  Under Diagnostic Code 7715, a 100 percent rating is provided for non-Hodgkin's lymphoma with active disease or during a treatment process.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated on residuals.  See 38 C.F.R. § 4.117, Diagnostic Code 7715.

Based on a thorough review of the record, and for the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the Veteran's non-Hodgkin's lymphoma from 100 percent to 40 percent, effective October 1, 2013, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 100 percent rating is appropriate.

A November 2009 rating decision granted service connection for NHL, evaluated as 100 percent disabling, effective October 8, 2009.  The 100 percent rating was reduced, by a rating decision in July 2013, effective October 1, 2013.  Hence, the 100 percent rating was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Additionally, as discussed above, because the July 2013 rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 100 percent, the special procedural requirements outlined in 38 C.F.R. § 3.105(e) are not applicable in this case.  Although no reduction notification procedures were required, the Veteran was informed of the proposed reduction in the March 2013 letter as well as the March 2013 rating decision, and he was offered the opportunity to identify and/or submit evidence. 

The evidence shows that the Veteran was diagnosed as having NHL in September 2007 and was treated with chemotherapy.  The Veteran underwent surgery in October 2009.  In February 2012, a positron emission tomography (PET) showed no evidence of disease progression or active disease.  

In a January 2013 VA examination, the examining physician noted that the Veteran's NHL was in remission and his last chemotherapy treatment was in May 2012.  In May 2013, the Veteran's treating VA physician, Dr. R.F.C., stated that he "would not definitely classify [the Veteran] as being in remission," and provided an explanation.  An April 2014 VA examination, by a nurse practitioner, noted that the Veteran's NHL was in remission rather than active.  

Given the differing opinions, the Board requested another VA examination.  During the examination in February 2016, the Veteran stated that his non-Hodgkin's lymphoma is in remission.  The examiner noted that the Veteran's treatment was completed in April 2012 and he was currently in watchful waiting status.  The examiner detailed the Veteran's treatment beginning from the time of diagnosis until January 2016, the date of the last computed tomography (CT) of the chest/abdomen/pelvis, which was negative for recurrence.  The examiner also noted that the Veteran was seen by an oncologist in February 2016 who noted that the Veteran was 3.5 years from his last chemotherapy and he had no beta symptoms and stable labs.  The examiner opined that, based on a review of the medical records, and having interviewed and examined the Veteran, there has been no local recurrence or metastasis of NHL, and that a cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures occurred on May 1, 2012.  The examiner addressed Dr. R.F.C.'s letter dated May 2013 stating that the updated non-Hodgkin's lymphoma status demonstrates no local lymphoma recurrence or metastasis with CT scanning as recently as January 2016, more than 2.5 years after Dr. R.F.C.'s letter was submitted and 3.5 years after the Veteran's lymphoma treatment ended.  Furthermore, even the Veteran admitted during the examination that his lymphoma was currently in remission.

In light of the medical evidence, including the VA opinions demonstrating that the Veteran's NHL is in remission and treatment ended in 2012, the Board finds that the preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for NHL was warranted.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

The medical evidence of record shows that the Veteran does have residuals from NHL treatment of fatigue and shortness of breath.  For these residuals, a disability rating of 40 percent for chronic fatigue syndrome was assigned effective October 1, 2013, by the July 2013 rating decision.

As such, the Board concludes that the reduction of the Veteran's rating for non-Hodgkin's lymphoma from 100 percent to 40 percent, effective October 1, 2013, was proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the disability rating from 100 percent to 40 percent for NHL effective October 1, 2013 was proper, and restoration of a 100 percent rating is denied.


REMAND

In the January 2016 remand, the Board requested a VA examination in order to, in part, identify all residuals from the Veteran's NHL.  The Veteran was afforded a VA examination in February 2016; however, the examiner failed to identify the residuals from the Veteran's NHL.  Therefore, the examination report is inadequate and another examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007)

The issue of TDIU is considered intertwined with the issue of a higher rating for the Veteran's service-connected residuals of NHL.  Therefore, this issue is also remanded.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected residuals of NHL.  The Veteran's claims file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's residuals of NHL, including fatigue and shortness of breath, and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Undertake any necessary development that arises in the context of the TDIU claim, including an examination.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


